                                                             1    Scott Edward Cole, Esq. (S.B. #160744)
                                                                  Laura Grace Van Note, Esq. (S.B. #310160)
                                                             2    SCOTT COLE & ASSOCIATES, APC
                                                                  555 12th Street, Suite 1725
                                                             3    Oakland, California 94607
                                                                  Telephone: (510) 891-9800
                                                             4    Facsimile: (510) 891-7030
                                                                  Email: scole@scalaw.com
                                                             5    Email: lvannote@scalaw.com
                                                                  Web: www.scalaw.com
                                                             6
                                                                  Attorneys for Representative Plaintiff,
                                                             7    the Plaintiff Class, and Aggrieved Employees
                                                             8    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                                    A Limited Liability Partnership
                                                             9      Including Professional Corporations
                                                                  SAMANTHA C. GRANT, Cal. Bar No. 198130
                                                             10   1901 Avenue of the Stars, Suite 1600
                                                                  Los Angeles, California, 90067-6055
                                                             11   Telephone:    310.228.3700
                                                                  Facsimile:    310.228.3701
SCOTT COLE & ASSOCIATES, APC




                                                             12   Email:        SGrant@sheppardmullin.com
                               555 12TH STREET, SUITE 1725




                                                             13
                                                                  Attorneys for Defendant
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14   TARGET CORPORATION
                                                             15
                                                             16                             UNITED STATES DISTRICT COURT
                                                             17                            EASTERN DISTRICT OF CALIFORNIA
                                                             18
                                                             19   DEENA MONROE, individually, and on             Case No. 2:20-cv-00056-TLN-EFB
                                                                  behalf of all others similarly situated,
                                                             20                                                  CLASS ACTION
                                                                                       Plaintiff,
                                                             21   vs.                                            STIPULATION AND ORDER TO CONTINUE
                                                                                                                 HEARING DATE ON PLAINTIFF’S MOTION
                                                             22   TARGET CORPORATION, JOHNNY                     FOR ATTORNEYS’ FEES AND COSTS
                                                                  CAMACHO, and DOES 1 through 100,
                                                             23   inclusive,                                     Date:        April 16, 2020
                                                                                                                 Time:        2:00 p.m.
                                                             24                        Defendants.               Courtroom:   2
                                                                                                                 Judge:       Hon. Troy L. Nunley
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                  -1-
                                                                            STIPULATION AND ORDER TO CONTINUE MOTION FOR ATTORNEYS’ FEES AND COSTS
                                                                                                                       CASE NO. 2:20-CV-00056-TLN-EFB
                                                             1                                                 STIPULATION
                                                             2           Plaintiff Deena Monroe (“Plaintiff”) and Defendant Target Corporation (“Defendant”)
                                                             3    (collectively, the “Parties”), acting through their respective counsel of record, hereby stipulate as
                                                             4    follows:
                                                             5           WHEREAS, on March 6, 2020, Plaintiff filed her Notice of Motion and Motion for
                                                             6    Attorneys’ Fees and Costs with a hearing date set for April 16, 2020 (the “Motion”);
                                                             7           WHEREAS, the Parties are have agreed on the amount that Defendant shall have to pay
                                                             8    Plaintiff for attorneys’ fees and costs, but are still negotiating the provisions of the submission to
                                                             9    the Court; and
                                                             10          WHEREAS, the Parties anticipate resolving their differences, negating the necessity for a
                                                             11   hearing on the Motion.
SCOTT COLE & ASSOCIATES, APC




                                                             12          IT IS THEREFORE STIPULATED AND AGREED, by and between the Parties,
                               555 12TH STREET, SUITE 1725




                                                             13   through their attorneys of record, subject to the Court’s approval, that the hearing on Plaintiff’s
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14   Motion for Attorneys’ Fees and Costs shall be continued to April 30, 2020 at 2:00 p.m., or the next
                                                             15   date the Court is available to hear this matter, and that corresponding deadlines to file the
                                                             16   opposition and reply to such Motion shall be continued based on the new hearing date.
                                                             17          IT IS SO STIPULATED.
                                                             18                                               SCOTT COLE & ASSOCIATES, APC
                                                                   Dated: April 7, 2020
                                                             19
                                                             20                                          By: _____/s/_____________________________
                                                             21                                               Laura Van Note, Esq.
                                                                                                              Attorneys for Representative Plaintiff,
                                                             22                                               the Plaintiff Class, and Aggrieved Employees

                                                             23    Dated: April 7, 2020                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                                                                                                              LLP
                                                             24
                                                                                                              By:
                                                             25                                                _____/s/_______________________________
                                                                                                                      Samantha C. Grant, Esq.
                                                             26                                                       Attorneys for Defendant
                                                             27
                                                             28
                                                                                                                   -2-
                                                                             STIPULATION AND ORDER TO CONTINUE MOTION FOR ATTORNEYS’ FEES AND COSTS
                                                                                                                        CASE NO. 2:20-CV-00056-TLN-EFB
                                                             1                                              ORDER
                                                             2            The parties having so stipulated and good cause appearing therefor, IT IS HEREBY
                                                             3    ORDERED that Plaintiff’s Motion for Attorneys’ Fees and Costs is continued to May 14, 2020 at
                                                             4    2:00 p.m. The opposition and reply to such Motion shall be continued based on the new hearing
                                                             5    date.
                                                             6
                                                             7            IT IS SO ORDERED.
                                                             8
                                                             9    DATED: April 7, 2020
                                                                                                                     Troy L. Nunley
                                                             10                                                      United States District Judge
                                                             11
SCOTT COLE & ASSOCIATES, APC




                                                             12
                               555 12TH STREET, SUITE 1725




                                                             13
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                               -3-
                                                                             STIPULATION AND ORDER TO CONTINUE MOTION FOR ATTORNEYS’ FEES AND COSTS
                                                                                                                        CASE NO. 2:20-CV-00056-TLN-EFB
